Title: Samuel H. Smith to Thomas Jefferson, 11 March 1815
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          Dear Sir Washington Mar. 11. 1815
          I have the pleasure of acknowledging the receipt of your favor of the 27th ult.
          Congress having on the last day of their sitting modified the pending bill for the transportation of the Library so to leave the necessary dispositions to the President of the U.S. I yesterday consulted with him on the subject. He considers it advisable to postpone its transportation until some time in May, and that it be transported by land in such way as shall be most agreeable to you. For this purpose it is contemplated to employ Joseph Dougherty. I forward to  you in a distinct packet the Catalogue. If then, you will be pleased, when the Library shall be in a condition for transportation, to drop me a line, with any further suggestions that may occur to you, sh arrangements shall be immediately made for closing the business.
          I am, with great respect & regard,
           Yo. obt stSa H Smith
        